Title: Thomas Jefferson to Archibald Thweatt, 26 October 1817
From: Jefferson, Thomas
To: Thweatt, Archibald


                    
                        Dear Sir
                        Monticello
Oct. 26. 17.
                    
                    Your favor of the 12th did not reach me until the evening before the last. I have this day addressed a letter to mr Jones bearing willing testimony to truths which render you worthy of the trust you solicit, whatever may be the event of the application, and I sincerely wish you success because you wish it yourself. this service and any other in my power you had a right to expect from me,  and if it should end in nothing more than an evidence of my esteem, I am glad to have had occasion to give that evidence. yet I confess I shall regret to see old Eppington announced For Sale. it has been the scene of too much of my happiness not to kindle very dear recollections, and which even elicit a tear while I say so. however it’s value is in making mrs Thweatt and yourself happy, and if it will do so more effectually by changing it’s form into money, I concur in wishing the change, from the sincerest affection and esteem for you both.
                    
                        Th: Jefferson
                    
                